Citation Nr: 0701833	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-29 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO) which assigned a 30 percent 
initial disability rating for post-traumatic stress disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a hearing held before the undersigned Veterans Law 
Judge in September 2005, the veteran testified that he 
received disability benefits from the Social Security 
Administration, and that he was uncertain as to whether this 
was based in part on consideration of impairment due to his 
service-connected psychiatric disorder.  The Board concludes 
that VA has an additional duty to assist with the development 
of evidence, as VA has not obtained evidence from the SSA 
regarding the veteran's claim for benefits administered by 
that agency.  Efforts to obtain such records should be 
accomplished.  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as military service department and 
SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994).  
Thus, the Board must obtain all of the records pertaining to 
the SSA decision as such records may be relevant to the 
claims for VA benefits.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

The Board also notes that the veteran testified that he is 
receiving ongoing treatment from psychologist John W. Rago.  
Although the evidence of record includes a written statement 
dated in September 2005 from John W. Rago, Ed. D, the actual 
treatment records have not been presented.   The records from 
such treatment should be obtained.   

Finally, the Board notes that the veteran's most recent 
disability evaluation examination was conducted over three 
years ago.  The examiner noted that the claims file was not 
available for review.  Another examination would be useful in 
assessing the current severity of the post-traumatic stress 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his recent treatment records, to include 
records from all treatment provided by 
John W. Rago, Ed. D.  Thereafter, the RO 
should attempt to obtain those records.  

2.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be available for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's PTSD has on 
his employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


